     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 1 of 29 Page ID #:1



 1    Alex R. Straus (SBN 321366)
 2    GREG COLEMAN LAW PC
      16748 McCormick Street
 3    Los Angeles, CA 91436
 4    Tel: 917-471-1894
      alex@gregcolemanlaw.com
 5

 6    Attorneys for Plaintiff and the Class
      [Additional Counsel Listed on Signature Page]
 7

 8                      UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9

10    RASUNAE MOQEET, individually and on
      behalf of all others similarly situated,       Civil Action No.:
11

12                               Plaintiff,          CLASS ACTION COMPLAINT
13           v.                                      JURY TRIAL DEMANDED
14
      CHARLOTTE’S WEB, INC., a
15    Delaware Corporation,
16
                                 Defendant.
17

18
                               CLASS ACTION COMPLAINT
19

20          Plaintiff Rasunae Moqeet (“Plaintiff”), through her undersigned attorneys,
21
      Barbat, Mansour & Suciu PLLC, Shub Law Firm LLC, Greg Coleman Law PC,
22
      and Bursor & Fisher PA brings this Class Action Complaint against Defendant
23

24    Charlotte’s Web, Inc. (“Defendant”), individually and on behalf of all others
25
      similarly situated, and complains and alleges upon personal knowledge as to
26

27
                                                 1
28
                                 CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 2 of 29 Page ID #:2




 1
      herself and her own acts and experiences and, as to all other matters, upon

 2    information and belief, including investigation conducted by her attorneys:
 3
                                  NATURE OF THE ACTION
 4

 5            1.     This is a civil class action brought individually by Plaintiff on behalf

 6    of consumers who purchased Defendant’s “CBD Oils”, “CBD Capsules”, “CBD
 7
      Gummies”, and “CBD Isolate” (collectively the “CBD Products” or the
 8
 9    “Products”). 1 Defendant warrants that all of the Products contain cannabidiol

10    (CBD) and are legal for consumers to purchase for their personal use and not for
11
      resale.
12

13            2.     Defendant’s Products, however, are illegal to sell.

14            3.     Defendant formulates, manufactures, advertises, and sells the CBD
15
      Products throughout the United States, including in the State of California.
16

17            4.     The CBD (cannabidiol) Product market is a multibillion-dollar business

18    enterprise that is lucrative for its market participants and is expected to further
19
      expand into a $16 billion-dollar industry by 2025. 2
20

21            5.     With knowledge of growing consumer demand for CBD Products,
22    Defendant has intentionally marketed and sold illegal CBD products.
23

24    1
          The Products contain numerous different flavors and dosages.
25
      2
26
       https://www.forbes.com/sites/irisdorbian/2019/03/12/cbd-market-could-pull-in-
      16-bln-by-2025-says-study/#69e764bb3efd Last Visited on November 30, 2019.
27
                                                  2
28
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 3 of 29 Page ID #:3




 1
            6.     Defendant’s multiple and prominent systematic mislabeling of the

 2    Products form a pattern of unlawful and unfair business practices that harms the
 3
      public.
 4

 5          7.     Accordingly, Plaintiff and each of the Class members have suffered an

 6    injury in fact caused by the false, fraudulent, unfair, deceptive, and misleading
 7
      practices as set forth herein, and seek compensatory damages and injunctive relief.
 8
 9          8.     Plaintiff brings this suit to halt the unlawful sales and marketing of the

10    CBD Products by Defendant and for damages she sustained as a result. Given the
11
      massive quantities of the Products sold all over the country, this class action is the
12

13    proper vehicle for addressing Defendant’s misconduct and for attaining needed relief

14    for those affected.
15
            9.     Plaintiff and each of the Class members accordingly suffered an injury
16

17    in fact caused by the false, fraudulent, unfair, deceptive, and misleading practices set

18    forth herein, and seek compensatory damages, statutory damages, and declaratory
19
      and injunctive relief.
20

21                               JURISDICTION AND VENUE
22          10.    This Court has original jurisdiction over this controversy pursuant to 28
23
      U.S.C. § 1332(d).        The amount in controversy in this class action exceeds
24

25    $5,000,000, exclusive of interest and costs, and there are tens of thousands of Class
26    members who are citizens of states other than Defendant’s states of citizenship.
27
                                                 3
28
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 4 of 29 Page ID #:4




 1
             11.    This Court has personal jurisdiction over Defendant in this matter. The

 2    acts and omissions giving rise to this action occurred in the state of California.
 3
      Defendant has been afforded due process because it has, at all times relevant to this
 4

 5    matter, individually or through its agents, subsidiaries, officers and/or

 6    representatives, operated, conducted, engaged in and carried on a business venture
 7
      in this state and/or maintained an office or agency in this state, and/or marketed,
 8
 9    advertised, distributed and/or sold products, committed a statutory violation within

10    this state related to the allegations made herein, and caused injuries to Plaintiff and
11
      putative Class Members, which arose out of the acts and omissions that occurred in
12

13    the state of California, during the relevant time period, at which time Defendant was

14    engaged in business activities in the state of California.
15
             12.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) and
16

17    (c) because a substantial part of the events or omissions giving rise to Plaintiff’s

18    claims occurred in this District and because Defendant transacts business and/or has
19
      agents within this District and has intentionally availed itself of the laws and markets
20

21    within this district.
22                                          PARTIES
23
             13.    Plaintiff Rasunae Moqeet is a citizen of California who resides in
24

25    Whittier, California. On May 5, 2018 Plaintiff purchased Charlotte’s Web Hemp Oil
26    and Charlotte’s Web Simply Hemp Capsules for $109.98. On June 10, 2018 Plaintiff
27
                                                 4
28
                                  CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 5 of 29 Page ID #:5




 1
      purchased Charlotte’s Web Simply Hemp Capsules for $55.99. On June 16, 2018

 2    Plaintiff purchased Charlotte’s Web Simply Hemp Capsules for $107.98. On June
 3
      21, 2018 Plaintiff purchased Charlotte’s Web Mint Chocolate flavored CBD Oil and
 4

 5    Simply Hemp Capsules for $87.98. On October 3, 2018 Plaintiff purchased

 6    Charlotte’s Web Simply Hemp Capsules for $31.49. On January 4, 2019 Plaintiff
 7
      purchased Charlotte’s Web Simply Hemp Capsules for $55.99. On January 27, 2019
 8
 9    Plaintiff purchased Charlotte’s Web Simply Hemp Capsules for $27.99. On

10    February 24, 2019 Plaintiff Purchased Charlotte’s Web Simply Hemp Capsules for
11
      $34.49. On June 11, 2019 Plaintiff purchased Charlotte’s Web Simply Hemp
12

13    Capsules for $34.97. On June 16, 2019 Plaintiff purchased Charlotte’s Web Simply

14    Hemp Capsules for $112.98. All of the Plaintiff’s purchases were made at Mother’s
15
      Market & Kitchen located at 413 S Associated Road, Brea, California 92821.
16

17          14.    Before purchasing her Charlotte’s Web branded Products, Plaintiff

18    Moqeet reviewed information about the products, including the fact that the Products
19
      were being sold for personal use, and not resale. When purchasing her Products,
20

21    Plaintiff Moqeet also reviewed the accompanying labels, disclosures, warranties,
22    and marketing materials, and understood them as representations and warranties by
23
      Defendant that the Products were being sold legally. Plaintiff Moqeet relied on these
24

25    representations and warranties in deciding to purchase Defendant’s Products.
26    Accordingly, these representations and warranties were part of the basis of the
27
                                               5
28
                                 CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 6 of 29 Page ID #:6




 1
      bargain, in that she would not have purchased the Products had she known these

 2    representations were not true. Here, Plaintiff did not receive the benefit of her
 3
      bargain because Defendant’s Products are illegal. Plaintiff also understood that her
 4

 5    Products came with packaging and other materials prepared by Defendant, including

 6    representations and warranties regarding the legality of the Products. If Plaintiff
 7
      Moqeet knew the Products were not legally sold in the United States, she would not
 8
 9    have purchased them.

10          15.   Defendant Charlotte’s Web, Inc. is a Delaware corporation with its
11
      principal place of business at 1600 Pearl St., Ste. 300, Boulder, CO 80302.
12

13                              FACTUAL ALLEGATIONS

14

15          16.   At all relevant times, Defendant has marketed its Products in a

16    consistent and uniform manner. Defendant sells the Products in all 50 states on its
17
      website and through various distributors.
18

19                        DEFENDANT’S ILLEGAL PRODUCTS
20          17.   On November 22, 2019, the United States Food & Drug Administration
21
      sent roughly 15 Warning Letters discussing numerous violations of CBD products,
22

23    including but not limited to; Dietary Supplement Labeling, Unapproved New Drugs,
24    Misbranded Drugs, Adulterated Human Foods, Unapproved New Animal Drugs,
25

26

27
                                                  6
28
                                 CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 7 of 29 Page ID #:7




 1
      and Adulterated Animal Foods. All of these violations of the Food, Drug and

 2    Cosmetic Act make CBD products illegal to sell.3
 3
      Illegal Dietary Supplements
 4

 5          18.    All of Defendant’s Products are mislabeled as Dietary Supplements

 6    and/or contain the illegal dietary ingredient CBD. Every product contains a
 7
      Supplement Facts section on the back of the container which is reserved for dietary
 8
 9    supplements and explicitly state “Dietary Supplement” on the front of the

10    packaging.
11
            19.    The FDA has stated that CBD may not be labeled as a dietary
12

13    ingredient or legally be contained within a dietary supplement 4:

14

15

16

17

18

19

20

21
      3
        See https://www.fda.gov/news-events/press-announcements/fda-warns-15-
22
      companies-illegally-selling-various-products-containing-cannabidiol-agency-
23    details?utm_campaign=112519_Statement_FDA%20warns%20companies%20for
      %20illegally%20selling%20various%20products%20containing%20cannabidiol&
24
      utm_medium=email&utm_source=Eloqua. Last visited July 21, 2020.
      4
25      See https://www.fda.gov/consumers/consumer-updates/what-you-need-know-
26
      and-what-were-working-find-out-about-products-containing-cannabis-or-cannabis
      Last Visited November 27, 2019.
27
                                               7
28
                                 CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 8 of 29 Page ID #:8




 1
            20.    Defendant’s Products cannot be dietary supplements because they do

 2    not meet the definition of a dietary supplement under section 201(ff) of the FD&C
 3
      Act, 21 U.S.C. 321(ff). The FDA has concluded, based on available evidence, that
 4

 5    CBD products are excluded from the dietary supplement definition under sections

 6    201(ff)(3)(B)(i) and (ii) of the FD&C Act, 21 U.S.C. 321(ff)(3)(B)(i) and (ii).
 7
      Under those provisions, if an article (such as CBD) is an active ingredient in a drug
 8
 9    product that has been approved under section 505 of the FD&C Act, 21 U.S.C.

10    355, or has been authorized for investigation as a new drug for which substantial
11
      clinical investigations have been instituted and for which the existence of such
12

13    investigations has been made public, then products containing that substance are

14    outside the definition of a dietary supplement. 5 There is an exception if the
15
      substance was “marketed as” a dietary supplement or as a conventional food before
16

17    the new drug investigations were authorized; however, based on the evidence

18
      5
19      CBD is the active ingredient in the approved drug product Epidiolex.
      Furthermore, the existence of substantial clinical investigations regarding CBD has
20
      been made public. For example, two such substantial clinical investigations include
21    GW Pharmaceuticals’ investigations regarding Sativex and Epidiolex. (See Sativex
      Commences US Phase II/III Clinical Trial in Cancer Pain and GW Pharmaceuticals
22
      Receives Investigational New Drug (IND) from FDA for Phase 2/3 Clinical Trial
23    of Epidiolex in the Treatment of Dravet Syndrome). FDA considers a substance to
      be “authorized for investigation as a new drug” if it is the subject of an
24
      Investigational New Drug application (IND) that has gone into effect. Under 21
25    CFR 312.2, unless a clinical investigation meets the limited criteria in that
26
      regulation, an IND is required for all clinical investigations of products that are
      subject to section 505 of the FD&C Act.
27
                                                8
28
                                  CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 9 of 29 Page ID #:9




 1
      available to the FDA, the FDA has concluded that this is not the case for

 2    CBD. The FDA is not aware of any evidence that would call into question its
 3
      current conclusion that CBD products are excluded from the dietary supplement
 4

 5    definition under sections 201(ff)(3)(B)(i) and (ii) of the FD&C Act.

 6    Misbranded Drugs
 7
            21.    Defendant’s “Gummies,” “Oil,” and “Gel Capsule” products are also
 8
 9    misbranded within the meaning of section 502(f)(1) of the FD&C Act, 21 U.S.C.

10    352(f)(1), in that their labeling fails to bear adequate directions for use. “Adequate
11
      directions for use” means directions under which a layperson can use a drug safely
12

13    and for the purposes for which it is intended. (See 21 CFR 201.5.) The Products are

14    offered for conditions that are not amenable to self-diagnosis and treatment by
15
      individuals who are not medical practitioners; therefore, adequate directions for use
16

17    cannot be written so that a layperson can use these drugs safely for their intended

18    purposes. FDA-approved prescription drugs that bear their FDA-approved labeling
19
      are exempt from the requirements that they bear adequate directions for use by a
20

21    layperson. However, Defendant’s products are not exempt from the requirement that
22    their labeling bear adequate directions for use, 21 CFR 201.100(c)(2) and 201.115,
23
      because no FDA-approved applications are in effect for Defendant’s Products. The
24

25    introduction or delivery for introduction into interstate commerce of these
26    misbranded drugs violates section 301(a) of the FD&C Act, 21 U.S.C. 331(a).
27
                                                9
28
                                 CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 10 of 29 Page ID #:10




 1
             22.    Defendant’s conduct is also deceptive, unfair, and unlawful in that it

 2     violates the prohibition against the sale of adulterated and misbranded products
 3
       under California’s Sherman Laws, which adopt the federal labeling regulations as
 4

 5     the food and dietary supplement labeling requirements of the state.6 Cal. Health &

 6     Safety Code § 110095 (“All special dietary use regulations and any amendments to
 7
       regulations adopted pursuant to the federal act, in effect on November 23, 1970, or
 8
 9     adopted on or after that date, are the special dietary use regulations of this state.”);

10     Id. § 110100 (“All food labeling regulations and any amendments to those
11
       regulations adopted pursuant to the federal act, in effect on January 1, 1993, or
12

13     adopted on or after that date shall be the food labeling regulations of this state.”).

14           23.    The introduction of adulterated and misbranded food into interstate
15
       commerce is prohibited under the FDCA and the parallel state statute cited in this
16

17     Class Action Complaint.

18           24.    Plaintiff and Class Members would not have purchased the Products or
19
       would have paid less for the Products if they were aware of the misleading labeling
20

21     of the Products by Defendant.
22

23
       6
         California’s Sherman Food, Drug, and Cosmetic Act, Cal. Health & Saf. Code §
24
       109875 et seq., incorporates into California law all regulations enacted pursuant to
25     the U.S. Food Drug and Cosmetic Act. An act or omission that would violate an
26
       FDCA regulation necessarily therefore violates California’s Sherman Law. Id. at §
       110100.
27
                                                  10
28
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 11 of 29 Page ID #:11




 1
             25.    Defendant intended for Plaintiff and the Class members to be deceived

 2     or misled.
 3
             26.    Defendant’s deceptive and misleading practices proximately caused
 4

 5     harm to the Plaintiff and the Class.

 6           27.    Plaintiff and Class members would not have purchased the Products, or
 7
       would have not paid as much for the Products, had they known the truth about the
 8
 9     mislabeled and falsely advertised Products.

10                            CLASS ACTION ALLEGATIONS
11
             28.    Plaintiff brings this action individually and as representatives of all
12

13     those similarly situated, pursuant to Federal Rule of Civil Procedure 23, on behalf

14     of the below-defined Classes:
15
             National Class: All persons in the United States who purchased the
16           Products (the “National Class”).
17
             California State Subclass: All persons in the State of California who
18           purchased the Products (the “California Subclass”).
19

20           29.    Excluded from the Classes are: (1) Defendant, and any entity in which
21
       Defendant has a controlling interest or which have a controlling interest in
22

23     Defendant; (2) Defendant’s legal representatives, assigns and successors; and (3) the
24     judge(s) to whom this case is assigned and any member of the judge’s immediate
25
       family.
26

27
                                                11
28
                                  CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 12 of 29 Page ID #:12




 1
                 30.      Plaintiff reserves the right to redefine the Class(es), and/or requests for

 2     relief.
 3
                 31.      Certification of Plaintiff’s claims for class-wide treatment is
 4

 5     appropriate because Plaintiff can prove the elements of her claims on a class-wide

 6     basis using the same evidence as would be used to prove those elements in individual
 7
       actions alleging the same claims.
 8
 9               32.      The members of the proposed Class(es) are so numerous that joinder of

10     all members is impracticable.
11
                 33.      The exact number of Class members is unknown. Due to the nature of
12

13     the trade and commerce involved, as well as the number of online and direct

14     complaints, Plaintiff believes the Class consists of thousands of consumers.
15
                 34.      Common questions of law and fact affect the right of each Class
16

17     member, and a common relief by way of damages is sought for Plaintiff and Class

18     members.
19
                 35.      Common questions of law and fact that affect Class members include,
20

21     but are not limited to:
22                     a. Whether the Products, when used by consumers in a normal and
23                        customary manner and/or in accordance with Defendant’s suggested
                          use, works as advertised, marketed, and conveyed to consumers;
24

25                     b. Whether, in the course of business, Defendant represented that the
                          Products have characteristics, uses, benefits, or qualities that they do
26

27
                                                       12
28
                                        CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 13 of 29 Page ID #:13




 1
                  not have when used by consumers in a normal and customary manner
                  and/or in accordance with Defendant’s suggested use;
 2

 3
               c. Whether the claims Defendant made and is making regarding the
                  Products are unfair or deceptive; specifically, whether the Products
 4                were illegally labeled as dietary supplements;
 5
               d. Whether Defendant knew at the time the consumer transactions took
 6                place that consumers would not receive the promised benefits of the
 7                Products that Defendant was claiming they would receive;

 8             e. Whether Defendant knowingly made misleading statements in
 9                connection with consumer transactions that reasonable consumers were
                  likely to rely upon to their detriment;
10

11             f. Whether Defendant knew or should have known that the
                  representations and advertisements regarding the Products were
12                unsubstantiated, false, and misleading;
13
               g. Whether Defendant has breached express and implied warranties in the
14                sale and marketing of the Products;
15
               h. Whether Defendant’s conduct violates public policy;
16

17             i. Whether Defendant’s acts and omissions violates California law;

18             j. Whether Defendant has been unjustly enriched by the sale of the
19                Products to the Plaintiff and the Class Members;
20             k. Whether Plaintiff and the Class Members did not receive the benefit of
21                their bargain when purchasing the Products;
22             l. Whether the Plaintiff and the Class Members suffered monetary
23                damages, and, if so, what is the measure of those damages;
24             m. Whether Plaintiff and the Class Members are entitled to an injunction,
25                damages, restitution, equitable relief, and other relief deemed
                  appropriate, and, if so, the amount and nature of such relief.
26

27
                                             13
28
                                CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 14 of 29 Page ID #:14




 1
              36.      Defendant engaged in a common course of conduct giving rise to the

 2     legal rights sought to be enforced by Plaintiff, on behalf of herself and the other
 3
       Class members. Similar or identical statutory and common law violations, business
 4

 5     practices, and injuries are involved.      Individual questions, if any, are pale by

 6     comparison, in both quality and quantity, to the numerous common questions that
 7
       dominate this action.
 8
 9            37.      Additionally, the factual basis of Defendant’s conduct is common to all

10     Class members and represents a common thread of misconduct resulting in injury
11
       and damages to all members of the Class.
12

13            38.      The named Plaintiff will fairly and adequately assert and protect the

14     interests of the Class. Specifically, she has hired attorneys who are experienced in
15
       prosecuting class action claims and will adequately represent the interests of the
16

17     Class; and they have no conflict of interests that will interfere with the maintenance

18     of this class action.
19
                    a. The common questions of law and fact set forth herein predominate
20                     over any questions affecting only individual Class members;
21
                    b. The Class is so numerous as to make joinder impracticable but not so
22                     numerous as to create manageability problems;
23
                    c. There are no unusual legal or factual issues which would create
24                     manageability problems, and depending on discovery, manageability
25                     will not be an issue as much information is solely in Defendant’s
                       possession;
26

27
                                                  14
28
                                     CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 15 of 29 Page ID #:15




 1
                   d. Prosecution of separate actions by individual members of the Class
                      would create a risk of inconsistent and varying adjudications against
 2                    Defendant when confronted with incompatible standards of conduct;
 3
                   e. Adjudications with respect to individual members of the Class could,
 4                    as a practical matter, be dispositive of any interest of other members
 5                    not parties to such adjudications, or substantially impair their ability to
                      protect their interests; and
 6

 7                 f. The claims of the individual Class members are small in relation to the
                      expenses of litigation, making a Class action the only procedure in
 8                    which Class members can, as a practical matter, recover. However, the
 9                    claims of individual Class members are collectively large enough to
                      justify the expense and effort in maintaining a class action.
10

11                                     CAUSES OF ACTION

12                                             COUNT I
13                           California’s Unfair Competition Law
14
                        Cal. Bus. & Prof. Code § 17200 et seq. (“UCL”)
                    (On Behalf of the National Class and California Subclass)
15

16
             39.      Plaintiff realleges and incorporates by reference the allegations

17     contained in Paragraphs 1 through 38, as though set forth fully herein.
18
             40.      Plaintiff brings this claim individually and on behalf of all members of
19

20     the National Class and California Subclass against Defendant.

21           41.      The UCL prohibits any “unlawful, unfair or fraudulent business act or
22
       practice.” Cal. Bus. & Prof. Code § 17200.
23

24           42.      The acts, omissions, misrepresentations, practices, and non-disclosures

25     of Defendant as alleged herein constitute business acts and practices.
26

27
                                                   15
28
                                     CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 16 of 29 Page ID #:16




 1
             43.    Unlawful: The acts alleged herein are “unlawful” under the UCL in

 2     that they violate at least the following laws:
 3
             a.     The False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et seq.;
 4

 5           b.     The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq.;

 6           c.     The Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301 et seq.;
 7           and

 8           d.    The California Sherman Food, Drug, and Cosmetic Law, Cal. Health &
 9     Safety Code §§ 110100 et seq.

10           44.    Unfair: Defendant’s conduct with respect to the labeling, advertising,
11
       and sale of the Products was “unfair” because Defendant’s conduct was immoral,
12

13     unethical, unscrupulous, or substantially injurious to consumers and the utility of

14     their conduct, if any, does not outweigh the gravity of the harm to their victims.
15
             45.    Defendant’s conduct with respect to the labeling, advertising, and sale
16

17     of the Products was and is also unfair because it violates public policy as declared

18     by specific constitutional, statutory or regulatory provisions, including but not
19
       limited to the applicable sections of: the Consumers Legal Remedies Act, the False
20

21     Advertising Law, the Federal Food, Drug, and Cosmetic Act, and the California
22     Sherman Food, Drug, and Cosmetic Law.
23
             46.    Defendant’s conduct with respect to the labeling, advertising, and sale
24

25     of the Products was and is unfair because the consumer injury was substantial, not
26

27
                                                 16
28
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 17 of 29 Page ID #:17




 1
       outweighed by benefits to consumers or competition, and not one consumer

 2     themselves could reasonably have avoided.
 3
               47.   Fraudulent: A statement or practice is “fraudulent” under the UCL if it
 4

 5     is likely to mislead or deceive the public, applying an objective reasonable consumer

 6     test.
 7
               48.   As set forth herein, Defendant’s claims relating the ingredients stated
 8
 9     on the Products’ labeling and moreover that the Products are labeled as illegal dietary

10     supplements is likely to mislead reasonable consumers to believe the Products are
11
       legal to purchase.
12

13             49.   Defendant profited from its sale of the falsely, deceptively, and

14     unlawfully advertised and packaged Products to unwary consumers.
15
               50.   Plaintiff and Class Members are likely to continue to be damaged by
16

17     Defendant’s deceptive trade practices, because Defendant continues to disseminate

18     misleading information on the Products’ packaging.            Thus, injunctive relief
19
       enjoining Defendant’s deceptive practices is proper.
20

21             51.   Defendant’s conduct caused and continues to cause substantial injury
22     to Plaintiff and the other Class Members. Plaintiff has suffered injury in fact as a
23
       result of Defendant’s unlawful conduct.
24

25             52.   In accordance with Bus. & Prof. Code § 17203, Plaintiff seeks an order
26     enjoining Defendant from continuing to conduct business through unlawful, unfair,
27
                                                 17
28
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 18 of 29 Page ID #:18




 1
       and/or fraudulent acts and practices, and to commence a corrective advertising

 2     campaign.
 3
              53.    Plaintiff and the Class also seek an order for and restitution of all
 4

 5     monies from the sale of the Products, which were unjustly acquired through acts of

 6     unlawful competition.
 7
                                            COUNT II
 8
                               California’s False Advertising Law
 9                           Cal. Bus. & Prof. Code § 17500 (“FAL”)
                              (On Behalf of the California Subclass)
10

11            54.    Plaintiff realleges and incorporates by reference paragraphs 1 through
12
       38 as if fully set forth herein.
13

14
              55.    Plaintiff brings this claim individually and on behalf of the members of

15     the California Subclass against Defendant.
16
              56.    The FAL provides that “[i]t is unlawful for any person, firm,
17

18     corporation or association, or any employee thereof with intent directly or indirectly

19     to dispose of real or personal property or to perform services” to disseminate any
20
       statement “which is untrue or misleading, and which is known, or which by the
21

22     exercise of reasonable care should be known, to be untrue or misleading.” Cal. Bus.

23     & Prof. Code § 17500.
24

25

26

27
                                                 18
28
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 19 of 29 Page ID #:19




 1
             57.      It is also unlawful under the FAL to disseminate statements concerning

 2     property or services that are “untrue or misleading, and which is known, or which
 3
       by the exercise of reasonable care should be known, to be untrue or misleading.” Id.
 4

 5           58.      As alleged herein, the advertisements, labeling, policies, acts, and

 6     practices of Defendant relating to the Products misled consumers acting reasonably
 7
       as to the ingredients and effectiveness of the Products and moreover because the
 8
 9     Products are illegally labeled as dietary supplements.

10           59.      Plaintiff suffered injury in fact as a result of Defendant’s actions as set
11
       forth herein because she purchased the Products in reliance on Defendant’s false and
12

13     misleading labeling claims that the Products, among other things, contained the

14     ingredients stated on the Products’ labeling and moreover that the Products were
15
       legal dietary supplements as claimed on the Products’ labeling and Defendant’s
16

17     website.

18           60.      Defendant’s business practices as alleged herein constitute deceptive,
19
       untrue, and misleading advertising pursuant to the FAL because Defendant has
20

21     advertised the Products in a manner that is untrue and misleading, which Defendant
22     knew or reasonably should have known, and omitted material information from its
23
       advertising.
24

25           61.      Defendant profited from its sale of the falsely and deceptively
26     advertised Products to unwary consumers.
27
                                                   19
28
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 20 of 29 Page ID #:20




 1
              62.    As a result, Plaintiff, the California Sub-Class, and the general public

 2     are entitled to injunctive and equitable relief, restitution, and an order for the
 3
       disgorgement of the funds by which Defendant was unjustly enriched.
 4

 5            63.    Pursuant to Cal. Bus. & Prof. Code § 17535, Plaintiff, on behalf of

 6     herself and the California Sub-Class, seeks an order enjoining Defendant from
 7
       continuing to engage in deceptive business practices, false advertising, and any other
 8
 9     act prohibited by law, including those set forth in this Complaint.

10                                          COUNT III
11                         California’s Consumer Legal Remedies Act
12
                            Cal. Civ. Code § 1750 et seq. (“CLRA”)
                             (On Behalf of the California Subclass)
13

14
              64.    Plaintiff realleges and incorporates by reference paragraphs 1 through

15     38 as if fully set forth herein.
16
              65.    Plaintiff brings this claim individually and on behalf of the members of
17

18     the California Subclass against Defendant.

19            66.    The CLRA prohibits deceptive practices in connection with the conduct
20
       of a business that provides goods, property, or services primarily for personal,
21

22     family, or household purposes.

23            67.    Defendant’s false and misleading labeling and other policies, acts, and
24
       practices were designed to, and did, induce the purchase and use of the Products for
25

26

27
                                                 20
28
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 21 of 29 Page ID #:21




 1
       personal, family, or household purposes by Plaintiff and Class Members, and

 2     violated and continue to violate the following sections of the CLRA:
 3
                   a. § 1770(a)(5): representing that goods have characteristics, uses, or
 4                    benefits which they do not have;
 5
                   b. § 1770(a)(7): representing that goods are of a particular standard,
 6                    quality, or grade if they are of another;
 7
                   c. § 1770(a)(9): advertising goods with intent not to sell them as
 8                    advertised; and
 9
                   d. § 1770(a)(16): representing the subject of a transaction has been
10                    supplied in accordance with a previous representation when it has not.
11
             68.      Defendant profited from the sale of the falsely, deceptively, and
12

13     unlawfully advertised Products to unwary consumers.

14           69.      Defendant’s wrongful business practices constituted, and constitute, a
15
       continuing course of conduct in violation of the CLRA.
16

17           70.      Pursuant to the provisions of Cal. Civ. Code § 1782(a), Plaintiff will

18     provide a letter to Defendant concurrently with the filing of this Class Action
19
       Complaint with notice of its alleged violations of the CLRA, demanding that
20

21     Defendant correct such violations, and providing it with the opportunity to correct
22     its business practices. If Defendant does not thereafter correct its business practices,
23
       Plaintiff will amend (or seek leave to amend) the complaint to add claims for
24

25     monetary relief, including restitution and actual damages under the Consumers
26     Legal Remedies Act.
27
                                                 21
28
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 22 of 29 Page ID #:22




 1
              71.    Pursuant to California Civil Code § 1780, Plaintiff seeks injunctive

 2     relief, her reasonable attorney fees and costs, and any other relief that the Court
 3
       deems proper.
 4

 5                                          COUNT IV
                                 Breach of Express Warranties
 6
                                    Cal. Com. Code § 2313(1)
 7                  (On Behalf of the National Class and California Subclass)
 8
              72.    Plaintiff realleges and incorporates by reference paragraphs 1 through
 9
       38 as if fully set forth herein.
10

11            73.    Plaintiff brings this claim individually and on behalf of the members of
12
       National Class and the California Subclass against Defendant.
13

14
              74.    Through the Products’ labels and advertising, Defendant made

15     affirmations of fact or promises, or description of goods, described above, which
16
       were “part of the basis of the bargain,” in that Plaintiff and the Class purchased the
17

18     Products in reasonable reliance on those statements. Cal. Com. Code § 2313(1).

19            75.    Defendant breached the express warranties by selling Products that do
20
       not and cannot provide the promised benefits and moreover by selling Products that
21

22     are illegally labeled as dietary supplements.

23            76.    Plaintiff and the Class Members would not have purchased the Products
24
       had they known the true nature of the Products’ ingredients and what the Products
25

26     contained and that the Products are illegally labeled as dietary supplements.

27
                                                 22
28
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 23 of 29 Page ID #:23




 1
              77.    That breach actually and proximately caused injury in the form of the

 2     lost purchase price that Plaintiff and Class members paid for the Products.
 3
              78.    Furthermore, Defendant had actual knowledge of the defect in the
 4

 5     Products purchased by Plaintiff, as well as the Products purchased by other members

 6     of the Class, because it had actual knowledge of the nature, ingredients and qualities
 7
       of the ingredients in its Products by virtue of its own Products’ testing and it knows
 8
 9     that the affirmations and representations it makes concerning the nature, benefits,

10     ingredients and quantities on the Products’ labeling and Defendant’s website and
11
       advertising is false.
12

13            79.    As a result of Defendant’s breach of warranty, Plaintiff and Class

14     Members have been damaged in the amount of the purchase price of the Products
15
       and any consequential damages resulting from the purchases.
16

17                                          COUNT V

18                      Breach of Implied Warranty of Merchantability
                                     Cal. Com. Code § 2314
19                  (On Behalf of the National Class and California Subclass)
20
              80.    Plaintiff realleges and incorporates by reference paragraphs 1 through
21

22     38 as if fully set forth herein.

23            81.    Plaintiff brings this claim individually and on behalf of the members of
24
       National Class and the California Subclass against Defendant.
25

26

27
                                                 23
28
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 24 of 29 Page ID #:24




 1
             82.    Defendant, through its acts and omissions set forth herein, in the sale,

 2     marketing, and promotion of the Products, made representations to Plaintiff and the
 3
       Class that, among other things, the Products were labeled as legal dietary
 4

 5     supplements.

 6           83.    Plaintiff and the Class bought the Products manufactured, advertised,
 7
       and sold by Defendant, as described herein.
 8
 9           84.    Defendant is a merchant with respect to the goods of this kind which

10     were sold to Plaintiff and the Class, and there was, in the sale to Plaintiff and other
11
       consumers, an implied warranty that those goods were merchantable.
12

13           85.    However, Defendant breached that implied warranty in that the

14     Products provide no benefits, as set forth in detail herein, and moreover that the
15
       Products are actually labeled as illegal dietary supplements.
16

17           86.    As an actual and proximate result of Defendant’s conduct, Plaintiff and

18     the Class did not receive goods as impliedly warranted by Defendant to be
19
       merchantable in that they did not conform to promises and affirmations made on the
20

21     container or label of the goods nor are they fit for their ordinary purpose of providing
22     the benefits as promised.
23
             87.    Plaintiff and the Class have sustained damages as a proximate result of
24

25     the foregoing breach of implied warranty in the amount of the Products’ purchase
26     prices.
27
                                                 24
28
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 25 of 29 Page ID #:25




 1
                                              COUNT VI
                      Declaratory Relief Under the Declaratory Judgment Act
 2
                            (On Behalf of the Nationwide Class and/or
 3                                   the California Subclass)
 4
              88.      Plaintiff realleges and incorporates by reference paragraphs 1 through
 5
       38 as if fully set forth herein.
 6

 7            89.      Plaintiff brings this cause of action on behalf of the Nationwide Class
 8
       and/or the California Subclass.
 9
              90.      Declaratory relief is intended to minimize “the danger of avoidable loss
10

11     and unnecessary accrual of damages.” 10B Charles Alan Wright, Arthur R. Miller
12
       & Mary Kay Kane, Federal Practice and Procedure § 2751 (3d ed. 1998).
13

14
              91.      Pursuant to 28 U.S.C. § 2201, et seq., there is an actual controversy

15     between Defendant and Plaintiff concerning whether:
16
                    a. Defendant has misrepresented the nature, ingredients and effectiveness
17                     of the Products; and
18
                    b. Defendant knew or should have known of the misrepresentations
19                     regarding the efficacy of the Products.
20
              92.      Pursuant to 28 U.S.C. § 2201, the Court may “declare the rights and
21

22     legal relations of any interested party seeking such declaration, whether or not

23     further relief is or could be sought.”
24
              93.      Despite findings which have proven Defendant’s representations false,
25

26     Defendant continues to represent the nature, ingredients and effectiveness of the

27
                                                   25
28
                                     CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 26 of 29 Page ID #:26




 1
       Products, specifically labeling the Products as illegal “dietary supplements” and has

 2     otherwise failed to correct those misrepresentations.
 3
             94.    Accordingly,     based   on    Defendant’s    repeated    and   continued
 4

 5     misrepresentations, Plaintiff seeks a declaration that Defendant has misrepresented

 6     the nature, ingredients and effectiveness of the Products and that its actions are
 7
       unlawful.
 8
 9           95.    The declaratory relief requested herein will generate common answers

10     that will settle the controversy related to the misrepresented labeling of the Products.
11
       There is an economy to resolving these issues as they have the potential to eliminate
12

13     the need for continued and repeated litigation.

14                                   PRAYER FOR RELIEF
15
             WHEREFORE, Plaintiff prays that this case be certified and maintained as a
16

17     class action and for judgment to be entered against Defendant as follows:

18

19           A.     Enter an order certifying the proposed Class (and subclasses, if
                    applicable), designating Plaintiff as the class representative, and
20                  designating the undersigned as class counsel;
21
             B.     Enter an order awarding Plaintiff and the class members their actual
22                  damages, treble damages, and/or any other form of monetary relief
23                  provided by law, except that no monetary relief is presently sought for
                    violations of the Consumers Legal Remedies Act;
24

25           C.     Declare that Defendant is financially responsible for notifying all Class
                    members of the problems with the Products;
26

27
                                                  26
28
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 27 of 29 Page ID #:27




 1
            D.    Declare that Defendant must disgorge, for the benefit of the Class, all
                  or part of the ill-gotten profits it received from the sale of the Products,
 2                or order Defendant to make full restitution to Plaintiff and the members
 3
                  of the Class, except that no monetary relief is presently sought for
                  violations of the Consumers Legal Remedies Act;
 4

 5          E.    Defendant shall audit and reassess all prior customer claims regarding
                  the Products, including claims previously denied in whole or in part;
 6

 7          F.    An order awarding Plaintiff and the classes pre-judgment and post-
                  judgment interest as allowed under the law;
 8
 9          G.    For reasonable attorneys’ fees and reimbursement of all costs for the
                  prosecution of this action, including expert witness fees; and
10

11          H.    For such other and further relief as this Court deems just and
                  appropriate.
12                                   JURY DEMAND
13
            Plaintiff hereby demands a trial by jury on all issues so triable.
14

15     Dated: August 6, 2020                 Respectfully Submitted,

16                                            /s/ Alex R. Straus
17                                           Alex R. Straus (SBN 321366)
                                             GREG COLEMAN LAW PC
18                                           16748 McCormick Street
19                                           Los Angeles, CA 91436
                                             Tel: 917-471-1894
20                                           alex@gregcolemanlaw.com
21
                                             Rachel Soffin*
22                                           Justin Day*
23                                           GREG COLEMAN LAW PC
                                             800 S. Gay Street, Suite 1100
24                                           Knoxville, Tennessee 37929
25                                           Tel: 865-247-0080
                                             rachel@grecolemanlaw.com
26                                           justin@gregcolemanlaw.com
27
                                               27
28
                                 CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 28 of 29 Page ID #:28




 1
                                         Jonathan Shub (SBN 237708)
 2                                       Kevin Laukaitis*
 3
                                         SHUB LAW FIRM LLC
                                         134 Kings Highway E
 4                                       2nd Floor
 5                                       Haddonfield, NJ 08033
                                         Tel: 856.772.7200
 6                                       jshub@shublawyers.com
 7                                       klaukaitis@shublawyers.com

 8                                       Nick Suciu III*
 9                                       BARBAT, MANSOUR & SUCIU PLLC
                                         1644 Bracken Rd.
10                                       Bloomfield Hills, MI 48302
11                                       Tel: 313-303-3472
                                         nicksuciu@bmslawyers.com
12

13                                       Frederick J. Klorczyk III
                                         (State Bar No. 320783)
14                                       Neal J. Deckant (State Bar No. 322946)
15                                       Brittany S. Scott (State Bar No. 327132)
                                         BURSOR & FISHER, P.A.
16                                       1990 North California Blvd., Suite 940
17                                       Walnut Creek, CA 94596
                                         Tel: (925) 300-4455
18                                       fklorczyk@bursor.com
19                                       ndeckant@bursor.com
                                         bscott@bursor.com
20

21                                       *Pro Hac Vice Application forthcoming
22                                       Counsel for Plaintiff and the Class
23

24

25

26

27
                                           28
28
                               CLASS ACTION COMPLAINT
     Case 2:20-cv-07092-DMG-RAO Document 1 Filed 08/06/20 Page 29 of 29 Page ID #:29



 1

 2      CLRA Venue Declaration Pursuant to California Civil Code Section 1780(d)

 3           I, Alex Straus, declare as follows:
 4
             1.     I am an attorney at law licensed to practice in the State of California
 5

 6     and a member of the bar of this Court. I am an attorney at Greg Coleman Law PC,

 7     counsel of record for Plaintiff in this action. I have personal knowledge of the facts
 8
       set forth in this declaration and, if called as a witness, I could and would
 9

10     competently testify thereto under oath.

11           2.     The Complaint filed in this action is filed in the proper place for trial
12
       under Civil Code Section 1780(d) in that a substantial portion of the events alleged
13

14     in the Complaint occurred in the Central District of California. I declare under the
15     penalty of perjury under the laws of the State of California and the United States
16
       that the foregoing is true and correct and that this declaration was executed in Los
17

18     Angeles, California this 6th day of August, 2020.
19

20
                                                        /s/ Alex R. Straus
21                                                      Alex R. Straus
22

23

24

25

26

27
                                                   29
28
                                   CLASS ACTION COMPLAINT
